Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Sylvain on 11/19/21.
The application has been amended as follows: 

CLAIMS:
70. (currently amended) A collet chuck for chucking a cylindrical tool shaft comprising: a chuck body, a receiving sleeve, and a screw cap, which are matched to one another in such a way that by tightening the screw cap, the receiving sleeve can be driven into the chuck body so that [[it fixes]] the tool shaft is fixed in the collet chuck in a ready-to-operate fashion, wherein the receiving sleeve and screw cap are permanently connected to each other and at the same time, are able to rotate relative to each other; wherein in [[the]] a region between [[its]] an external thread of the chuck body for screwing on the screw cap and [[its]] a chuck body end oriented toward the screw cap, [[the]] an outer diameter of the chuck body tapers toward said chuck body end.

75. (currently amended) A collet chuck for chucking a cylindrical tool shaft comprising: a chuck body, a receiving sleeve, and a screw cap, which are matched to one another in such a way that by tightening the screw cap, the receiving sleeve can be driven into the chuck body so that [[it fixes]] the tool shaft is fixed in the collet chuck in a ready-to-operate fashion, wherein the receiving sleeve and screw cap are permanently connected to each other and at the same time, are able to rotate relative to each other; wherein the receiving sleeve has a form-fitting pull-out prevention element [[by means of]] which [[it]] can interact with a complementary pull-out prevention element on the tool shaft, thus providing a pull-out prevention for the tool.

82. (currently amended) A tool-chucking system, comprising: a collet chuck for chucking a cylindrical tool shaft having a chuck body, and at least two receiving sleeve assemblies composed of a receiving sleeve and a screw cap that are permanently connected to each other and at the same time, are able to rotate relative to each other;  wherein the chuck body and the receiving sleeve assemblies are matched to one another in such a way that by tightening the screw cap, the receiving sleeve can be driven into the chuck body so that [[it fixes]] the tool shaft is fixed in the collet chuck in a ready-to operate fashion; wherein the receiving sleeve assemblies have receiving sleeves whose tool-chucking regions have different inner diameters.

Allowable Subject Matter
Claims 43 and 47-85 are allowed.
The following is an examiner’s statement of reasons for allowance: JP-2004148429-A, hereinafter JP’429 was found to be the closest prior art.  JP’429 discloses collet chuck (See Figure 1) for chucking a cylindrical tool shaft comprising: a chuck body 12, a receiving sleeve 11 with a cylindrical bore, which is oriented on the diameter of the tool shaft that is to be chucked for including the tool in a nonpositive, frictional way, and a screw cap 21, which are matched to one another in such a way that by tightening the screw cap, the receiving sleeve 11 can be driven into the chuck body so that it fixes the tool shaft in the collet chuck in a ready-to-operate fashion, the receiving sleeve 11 being one-piece, the screw cap 21 being one-piece, wherein the receiving sleeve 11 and screw cap 21 are directly and permanently connected to each other and at the same time, are able to rotate relative to each other (See Figures 1 and 3).  
Regarding claim 43, JP’429 does not disclose wherein the collet chuck has a set of rolling elements in a V-shaped arrangement whose rolling elements are arranged so that the ortogonals to the rotational axes of the rolling elements only intersect with the chuck longitudinal axis of the chuck body on the inside of the chuck body.  
Regarding claim 70, JP’429 does not disclose an outer diameter of the chuck body that tapers toward the end of the chuck body.
Regarding claim 82, JP’429 does not disclose two receiving sleeve assemblies, wherein the receiving sleeve assemblies have receiving sleeve whose tool-chucking regions have different inner diameters.
Regarding claim 83, JP’429 does not disclose a set of rolling elements in a V-shaped arrangement whose rolling elements are arranged so that the orthogonals to the 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of JP’429, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 43, 70, 75, 82, and 83.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722